
	
		I
		112th CONGRESS
		1st Session
		H. R. 3493
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a commission to study employment and
		  economic insecurity in the United States workforce.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Employment and
			 Economic Security Act.
		2.FindingsCongress finds the following:
			(1)Americans’
			 commitment to economic participation has been a defining feature of the
			 cultural fabric of the United States, helping individuals feel positive about
			 themselves, develop independence, and maintain hope for the future.
			(2)As Americans lose
			 their jobs and their incomes shrink, too often, they also face the loss of
			 their family’s health insurance and, subsequent to the loss of income, even
			 their housing.
			(3)Since the
			 recession began in December 2007, more than 9 million jobs have been lost.
			 According to the Bureau of Labor Statistics, by September 2011, the
			 unemployment rate had climbed to 9.1 percent. The scope of the economic
			 downturn is so large that its impact is felt almost everywhere along the
			 economic spectrum.
			(4)As of September
			 2011, the number of unemployed persons had reached 14 million, and the
			 unemployment rate has hovered between 9.0 and 9.2 percent since April 2011,
			 according to the Bureau of Labor Statistics.
			(5)The number of
			 long-term unemployed workers (i.e., those jobless for 27 weeks or more) was 6.2
			 million in September 2011 and has increased by almost 26 percent since the
			 start of the recession in 2007.
			(6)According to an
			 American Psychological Association September 2010 report, money (76 percent),
			 work (70 percent) and the economy (65 percent) remain the most frequently cited
			 sources of stress for Americans.
			(7)The loss of a job
			 and the subsequent loss of income, insurance, and other benefits from that job
			 have been proven to not only lead to increased stress but also be substantial
			 triggers for mental health disorders including depression and anxiety.
			(8)Calls to the
			 National Suicide Prevention Lifeline increased by more than 72 percent from
			 2007 to 2010.
			(9)One-third of
			 people going through foreclosure are clinically depressed.
			(10)According to a
			 2010 American Psychological Association report, job stability is on the rise as
			 a source of stress; nearly half (49 percent) of adults reported that job
			 stability was a source of stress in 2010 (compared to 44 percent in 2009). At
			 the same time, fewer Americans are satisfied with the ways their employer helps
			 them balance work and non-work demands (36 percent compared to 42 percent in
			 2009).
			(11)Research shows
			 that time flexible work policies are associated with less stress, fewer
			 absences from work, and more employer loyalty.
			3.Establishment of
			 commissionThere is
			 established a commission to be known as the National Commission on
			 Employment and Economic Security.
		4.Duties of
			 commissionThe Commission
			 shall—
			(1)examine the issues
			 of economic and psychological insecurity of members of the United States
			 workforce caused by employment displacement;
			(2)gather data on the
			 relationship between (A) psychological stress caused by employment insecurity
			 and economic insecurity, (B) the increase in mental health disorders including
			 clinical depression and anxiety in the United States, and (C) increased
			 violence by employees and former employees in the workplace and in their
			 private lives;
			(3)analyze the
			 psychological impact of increased workplace responsibilities and stress on
			 current workers due to downsizing, and the role of workplace flexibility
			 policies in alleviating stress on these remaining workers;
			(4)examine the
			 economic and psychological effects of the decreasing number of well-paid jobs
			 on members of the United States workforce and their families;
			(5)analyze whether
			 measures may be taken to reduce said economic and psychological effects;
			 and
			(6)recommend
			 potential solutions, including recommendations for legislative and
			 administrative action, to alleviate the problems of economic and psychological
			 insecurity of members of the United States workforce.
			5.Membership of
			 commission
			(a)Number and
			 appointmentThe Commission shall be composed of 17 members, with
			 expertise in research methods or statistics, who shall be appointed as
			 follows:
				(1)9
			 individuals appointed by the President, of which—
					(A)2 members shall be
			 individuals who represent labor organizations as defined by section 2(5) of the
			 National Labor Relations Act (29 U.S.C. 152(5));
					(B)2 members shall be
			 individuals who represent business interests;
					(C)2 members shall be
			 individuals who represent mental health interests; and
					(D)3 members shall be
			 individuals who represent relevant Federal agencies.
					(2)2
			 individuals appointed by the Speaker of the House of Representatives.
				(3)2
			 individuals appointed by the minority leader of the House of
			 Representatives.
				(4)2
			 individuals appointed by the majority leader of the Senate.
				(5)2
			 individuals appointed by the minority leader of the Senate.
				(b)Qualifications
				(1)In
			 generalMembers shall be experts in the fields of labor,
			 employment, economics, and psychology.
				(2)Political
			 affiliationPolitical affiliation shall not be a factor in the
			 appointment of members.
				(c)Deadline for
			 appointmentEach member shall be appointed to the Commission not
			 later than 90 days after the date of the enactment of this Act.
			(d)TermsEach
			 member shall be appointed for the life of the Commission.
			(e)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(f)Basic
			 payMembers shall serve without pay.
			(g)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
			(h)Quorum8
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(i)Chairperson
				(1)In
			 generalThe Chairperson of the Commission shall be elected by the
			 members not later than 30 days after the date on which all of the original
			 members of the Commission have been appointed.
				(2)Presidential
			 appointmentIf the members of the Commission are unable to elect
			 the Chairperson in accordance with paragraph (1), the President shall appoint a
			 member of the Commission to be the Chairperson.
				(j)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			6.Staff of
			 commission
			(a)StaffThe
			 Chairperson may appoint and fix the pay of the personnel of the Commission as
			 the Chairperson considers appropriate.
			(b)Applicability of
			 certain civil service lawsThe staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
			(c)Staff of federal
			 agenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			7.Powers of
			 commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any Federal
			 department or agency information necessary to enable it to carry out this Act.
			 Upon request of the Chairperson of the Commission, the head of that department
			 or agency shall provide that information to the Commission.
			(d)MailThe
			 Commission may use the United States mail in the same manner and under the same
			 conditions as other Federal departments and agencies.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			(f)ImmunityThe
			 Commission is an agency of the United States for purpose of part V of title 18,
			 United States Code (relating to immunity of witnesses).
			(g)Subpoena
			 power
				(1)In
			 generalThe Commission may issue a subpoena to require the
			 attendance and testimony of witnesses and the production of evidence relating
			 to any matter described in paragraphs (1) through (3) of section 4.
				(2)Failure to obey
			 an order or subpoenaIf a person refuses to obey a subpoena
			 issued under paragraph (1), the Commission may apply to a United States
			 district court for an order requiring that person to appear before the
			 Commission to give testimony, produce evidence, or both, relating to the matter
			 under investigation. The application may be made within the judicial district
			 where the hearing is conducted or where that person is found, resides, or
			 transacts business. Any failure to obey the order of the court may be punished
			 by the court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(h)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for supplies or services, without
			 regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
			8.Report of
			 commissionNot later than 1
			 year after the date on which all original members have been appointed to the
			 Commission, the Commission shall transmit to the President and Congress a
			 report that contains a detailed statement of the findings and recommendations
			 of the Commission made pursuant to section 4.
		9.Termination of
			 commission
			(a)TerminationThe
			 Commission shall terminate 60 days after the date of submission of the report
			 pursuant to section 8.
			(b)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (a) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the second report.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated $2,000,000 for
			 fiscal year 2012 for use in the development and implementation of plans under
			 this Act.
			(b)AvailabilityAmounts
			 authorized to be appropriated by subsection (a) are authorized to remain
			 available until expended.
			
